DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1-2, 5-10, and 13-20 under 35 USC 103 in view of Diab have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mason and another rejection with Diab in view of Mason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of claims 5 and 7 is unclear. They depend off claim 4 which has been cancelled. For purpose of examination, the examiner is interpreting them to depend off claim 1. Applicant should remedy this in the next claim set.
It is noted that the last claim set dated 6/9/2022 included amendment to claims 5 and 7 to change their dependency from claim 4 to claim 1. The current claim set now has claims 5 and 7 that has the status identifier of “Previously Presented” and yet claims 5 and 7 now has “4” striken out and no addition of “1”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (Pub. No.: 2002/0165440 A1); hereinafter referred to as “Mason”.
Regarding claims 1 and 9, Mason discloses a patient monitoring sensor (e.g. see figures 1A, 1B, element 100, [0020]), comprising a communication interface (e.g. see figures 1A, 1B, element 180, [0020]-[0021]), through which the patient monitoring sensor can communicate with a monitor (e.g. see [0021]); a light emitting diode (LED) (e.g. see [0024]) communicatively coupled to the communication interface, a detector (e.g. see figures 1A, 1B, element 190, 740, [0024]), communicatively coupled to the communication interface, capable of detecting light; a body (e.g. see figures 2A-2E, element 200, [0024]) having a flexible circuit (e.g. see figures 3A-3B, element 300, [0024]) that couples the LED and the detector to the communication interface, and a faraday cage (e.g. see figures 2A-2E, elements 201, 210, [0025]-[0026]) provided as a flap portion of the body extending from a portion of the body housing the detector, wherein said flap portion is folded over the detector (e.g. see figures 2A-2E, elements 201, 210, [0025]-[0026]), wherein the faraday cage includes an aperture (e.g. see figures 5A-5F, element 512, [0029]) configured to limit an amount of light from the light source that the detector is able to detect.
Regarding claims 2 and 10, Mason discloses the aperture includes a plurality of openings (e.g. see figures 5A-5F, element 512, [0029]).
Regarding claims 5 and 13, Mason discloses the flap portion of the sensor is joined to the body of the sensor by a hinge (e.g. see figures 2A-2E, elements 201, 210, [0025]-[0026] Note: The point where the detector shield 201 bends forms a “hinge”).
Regarding claims 6 and 14, Mason discloses the hinge includes conductive material to electrically connect the body of the sensor to the flap portion of the sensor (e.g. see [0028]-[0029], figures 5A-5F, conductive grid 510).
Regarding claims 7 and 15, Mason discloses a visual indicator disposed on the body such that when an end of the flap portion is placed adjacent to the visual indicator, the aperture is properly aligned over the detector (e.g. see figures 3A-3B, indents between 372 and 374 which will provide a visual alignment indication).
Regarding claims 8 and 16, Mason discloses the flap portion including an adhesive configured to secure the end of the flap portion to the body (e.g. see [0028], figures 3A-3B, element 372). 
Regarding claims 17 and 19, Mason discloses the flexible circuit includes a first conductive material (e.g. see abstract, [0030], [0040], “conductive ink layer”), and wherein the flap portion includes a second conductive material to create the faraday cage around the detector (e.g. see abstract, [0030], “conductive trace layer”).
Regarding claims 18 and 20, Mason discloses the second conductive material comprises copper (e.g. see [0030], [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2008/0197301 A1) in view of Mason et al. (Pub. No.: US 2002/0165440 A1); hereinafter referred to as “Mason”.
Regarding claims 1 and 9, Diab discloses a patient monitoring sensor (e.g. see element 300), comprising a communication interface (e.g. see element 305, [0027]), through which the patient monitoring sensor can communicate with a monitor (e.g. see element 361); a detector (e.g. see element 303), communicatively coupled to the communication interface, capable of detecting light; a body having a flexible circuit that couples the LED and the detector to the communication interface (e.g. see [0028], figure 4 element 420, [0029], figure 5 element 570), and a faraday cage (e.g. see figure 6, elements 600/650, [0031]-[0035]), wherein the faraday cage includes an aperture (e.g. see figure 6 element 613, [0031]) configured to limit an amount of light from the light source that the detector is able to detect (e.g. see [0031], [0036], [0038]).
Diab discloses a light source communicatively coupled to the communication interface (e.g. see figure 3 element 301) and that it is known to use an LED light source (e.g. see [0005]-[0006]) but does not explicitly disclose the light source in figure 3 is LED. Mason teaches that it is known to use such a modification as set forth in [0024] to provide appropriate wavelength light that illuminates the body tissue while still interacting properly with the faraday shield/cage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an LED light source as taught by Mason in the system of Diab, since said modification would provide the predictable results of appropriate wavelength light that illuminates the body tissue while still interacting properly with the faraday shield/cage.
Diab discloses the faraday cage (e.g. see figure 6, elements 600/650, [0031]-[0035]) with flap portions that are folded over the detector (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]) but is silent as to a faraday cage provided as a flap portion of the body extending from a portion of the body housing the detector, wherein said flap portion is folded over the detector. Mason teaches that it is known to use such a modification as set forth in figure 2A-2E, elements 201 and 210, [0025]-[0026] to provide shielded substrate flaps that advantageously eliminate a separate detector shield, which is typically fabricated with an etched copper part that must be attached to a flex circuit before mounting the detector (e.g. see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a faraday cage provided as a flap portion of the body extending from a portion of the body housing the detector, wherein said flap portion is folded over the detector as taught by Mason in the system of Diab, since said modification would provide the predictable results of shielded substrate flaps that advantageously eliminate a separate detector shield, which is typically fabricated with an etched copper part that must be attached to a flex circuit before mounting the detector.
Regarding claims 2 and 10, Diab discloses the aperture includes a plurality of openings (e.g. see figure 6 element 621, [0031]).
Regarding claims 5 and 13, Diab discloses the flap portion of the sensor is joined to the body of the sensor by a hinge (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]. Note: The point where the EMI shield walls bend forms a “hinge”).
Regarding claims 6 and 14, Diab discloses the hinge includes conductive material to electrically connect the body of the sensor to the flap portion of the sensor (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]. “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy, in order to keep various forms of electromagnetic interference from penetrating its structure”).
Regarding claims 7 and 15, Diab discloses a visual indicator disposed on the body such that when an end of the flap portion is placed adjacent to the visual indicator, the aperture is properly aligned over the detector (e.g. see figure 6 elements 609, 611, 617, 619. The tabs will provide a visual alignment indication).
Regarding claims 8 and 16, Diab discloses the use of an adhesive to connect the shield plate to the EMI shield (e.g. see [0030], [0033], [0034]) but is silent as to the flap portion including an adhesive configured to secure the end of the flap portion to the body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive as taught in [0030], [0033], [0034] of Diab to secure the flap portion to the body since said modification would provide the predictable results of providing a more secure connection between the faraday shield/cage and the device body.
Regarding claims 17 and 19, Diab discloses the flexible circuit includes a first conductive material (e.g. see [0028], figure 4 element 420, [0029], figure 5 element 570. NOTE: A circuit is necessarily conductive), and wherein the flap portion includes a second conductive material to create the faraday cage around the detector (e.g. see [0031], [0034], figure 6 elements 601, 605, 607, 615. [0031] discloses “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy”).
Regarding claims 18 and 20, Diab discloses the second conductive material comprises copper (e.g. see [0031], [0034], figure 6 elements 601, 605, 607, 615. [0031] discloses “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.C.E/Examiner, Art Unit 3792   

/ALLEN PORTER/Primary Examiner, Art Unit 3792